DEPARTMENT OF HEALTH AND HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

Center for Medicaid and CHIP Services

CMCS Informational Bulletin
DATE:

January 12, 2012

FROM:

Cindy Mann, JD
Director
Center for Medicaid and CHIP Services

SUBJECT:

New Developments in Maternal and Child Health Policy and Programming

This Informational Bulletin includes announcements of several new resources that are available regarding
maternal and child health services and CHIP programming, highlights State efforts at utilizing the new
option authorized by the Children’s Health Insurance Program Reauthorization Act (CHIPRA) of 2009
known as Express Lane Eligibility, and announces a new grant funding opportunity for State CHIP
programs.
Express Lane Eligibility
As you know, CHIPRA made a number of new tools available to States to facilitate enrolling uninsured
children who are eligible for Medicaid and CHIP. One of the most promising tools is Express Lane
Eligibility (ELE). ELE allows States to use eligibility findings from other public benefit programs to
facilitate enrollment in Medicaid or CHIP, precluding the need for families to resubmit information they
already have provided to other programs and reducing administrative burdens for States. So far, 8 States
have ELE State Plan Amendments in place for Medicaid and/or CHIP. ELE is one of the eight “program
features” that States can adopt to qualify for a CHIPRA Performance Bonus.
There are a variety of opportunities for States interested in adopting ELE to improve children’s enrollment
and retention. Here are some examples of States’ recent experience:
•

South Carolina implements ELE with SNAP and TANF. Prior to implementing ELE, South
Carolina found that 42 percent of children losing coverage at renewal were returning to Medicaid
within one month. State staff calculated that by using income data from SNAP and TANF at
children’s annual Medicaid renewals, the State would prevent enough needless terminations of
coverage to save 50,000 hours of worker time and $1 million per year. During the first six months
of the program, South Carolina renewed 65,000 children using Express Lane Eligibility.

•

In 2011, Georgia became the first State to implement ELE with the Special Supplemental Nutrition
Program for Women, Infants and Children (WIC). Using WIC as the Express Lane agency is a
logical approach for Georgia since individuals are often referred back and forth between the two
programs, and preexisting program rules draw the two programs together. For example, since

Page 2 – CMCS Informational Bulletin
Georgia WIC uses the same income verification standards as Medicaid and CHIP, there would be
no need to ask a family with a child in WIC to resubmit proof of income for Medicaid.
•

Louisiana first implemented ELE in 2010 by connecting all children receiving SNAP with
Medicaid in one data exchange. In October 2011, the Medicaid agency began a daily match with
SNAP that replaced the manual applicant-by-applicant review, adding roughly 1,000 children to
Medicaid in both November and December. Similar improvements are underway in Alabama,
where a new Memorandum of Understanding with SNAP and TANF partner agencies allow them
to move from manual data matches conducted by an eligibility worker to automated matches.

•

Oregon and New Jersey establish ELE connections with the National School Lunch Program.
Both States have overcome barriers related to the differences between NSLP and Medicaid/CHIP
processes, and are beginning to see the results of their hard work.

As noted above, ELE is one of the eight possible program features that States can adopt in order to qualify
for a CHIPRA Performance Bonus. Last month, we announced nearly $300 million in Performance
Bonuses to 23 States, six of which qualified, in part, by virtue of having implemented ELE. More
information on the 2011 bonuses is available at
http://www.insurekidsnow.gov/professionals/eligibility/performance_bonuses.html
and also at www.Medicaid.gov
For more information about Express Lane Eligibility and other options for qualifying for CHIPRA
Performance Bonuses, please contact Robert Nelb (Robert.nelb@cms.hhs.gov or Dena Greenblum
(dena.greenblum@cms.hhs.gov) in the Children and Adults Health Programs Group. Targeted technical
assistance sessions will be available beginning in February in anticipation of the April 1st deadline for
program features to be in place for purposes of qualifying for a bonus.
Medicaid Coverage of Lactation Services
We are pleased to announce a new issue brief reminding States of the option to provide coverage of
lactation services under the Medicaid program and the valuable benefit these services can provide for
women. The issue brief is available on the new www.Medicaid.gov web site at
http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/Quality-of-Care/Quality-ofCare-Maternal-and-Child-Health.html. This brief provides detailed information regarding the benefits of
breastfeeding, examples of successful State coverage practices, outlines the possible categories of coverage
and a model State benefit package, and discusses additional steps that States may take to improve access to
lactation services for Medicaid beneficiaries.
Questions regarding Medicaid coverage of lactation services can be directed to Kristin Younger, Division
of Quality, Evaluation & Health Outcomes within the Children and Adults Health Programs Group at
kristin.younger@cms.hhs.gov.

Page 3 – CMCS Informational Bulletin
CHIPRA FQHC Prospective Payment System Grants
On January 11, 2012, CMS released another grant opportunity for State CHIP programs to further
assist them in the adherence to the requirements of Section 1902(bb) of the Social Security Act which
implemented a prospective payment system for Federally Qualified Health Centers (FQHCs) and
Rural Health Clinics (RHCs) under the Medicaid program in 2001.
To comply with section 1902(bb) of the Act, State CHIP programs are required to develop a
prospective payment system (PPS) or an alternative payment methodology (APM) agreed to by
the FQHCs and RHCs to pay for these services. In February 2010, CMS issued a State Health
Official (SHO) Letter explaining the options available to States to comply with this provision.
CHIPRA authorized $5 million in grant funds to assist States in the transition to making payments for
services provided by FQHCs and RHCs under a PPS or APM. Specifically, the States eligible for
these grants are States that operate a separate CHIP (i.e., separate from their Medicaid program)
including those States that operate a combination CHIP (i.e., part of the State’s CHIP is separate and
the other part is an expansion of their Medicaid program). On February 22, 2010, CMS released an
initial competitive grant solicitation to offer available grant funding to States operating a separate or
combination CHIP program for the purpose of assisting States with transitioning from current
payment arrangements to a PPS or an APM to pay for FQHC/RHC services. In June 2010, CMS
awarded $1,934,345 in grant funds to four States.
This second grant Funding Opportunity Announcement (FOA) will offer the remaining $3,065,655 in
appropriated grant funds to be made available for a one year period. The FOA is designed to once
again provide assistance to States in the transition from the current payment methodology to a PPS
or APM to pay for FQHC/RHC services provided to CHIP enrollees. Additional information, as well
as the full FOA and grant solicitation is available at
https://www.grantsolutions.gov/gs/preaward/previewPublicAnnouncement.do?id=13519
(Funding Opportunity Number: CMS-1Z0-12-001 on www.grants.gov).
CHIP Disaster Relief SPAs
Finally, we are making available information about the option for States to submit CHIP State Plan
Amendments (SPAs) that allow for temporary adjustments to enrollment and redetermination policies
during disaster events. Several States have received approval for such adjustments as part of their
preparedness plans, and we wanted to take this opportunity to encourage States to plan ahead by
submitting SPAs in advance of a possible event to facilitate easier responsiveness for beneficiaries and
smoother administration for States agencies.
Facilitating the Enrollment and Retention of CHIP Eligible Children Affected by Disasters
In the unfortunate situation that a geographic area is impacted by tornadoes, flooding, hurricanes,
earthquakes or other types of natural or man-made disasters, States may wish to extend additional
flexibility to affected families living or working in impacted areas to facilitate the enrollment and retention

Page 4 – CMCS Informational Bulletin
of children eligible for CHIP. Temporary adjustments to CHIP policies and procedures may include such
provisions as:
•
•
•
•
•

Implementing presumptive eligiblty for the children of affected families who live or work in the
disaster area;
Waiving premiums at application and for a specific period of time thereafter for affected children;
Waiving outstanding premium balances to allow affected families to renew eligibility;
Including the impact of a disaster as an exception to disenrollment for failure to pay premiums; and
Extending the 12 month eligibility period to allow additional time for beneficiaries to complete the
renewal process.

Several States have submitted SPAs to allow for such temporary adjustments to enrollment and
redetermination policies during, or shortly following, a disaster. In recognition of the time-sensitivity of
such situations, CMS has expedited the SPA review process accordingly.
Updating the CHIP or Medicaid State Plan with Disaster Event Provisions Applicable to Future Disasters
When submitting a SPA for other policy changes, a State may also take the opportunity to propose
amendments that would be effective for potential future disasters. This would eliminate the need to submit
a SPA during the strain of a disaster event. These provisions may be triggered at State discretion through
notification to CMS that indicates the intent to invoke the disaster provisions in the State Plan, the effective
date and duration for the temporary policy adjustments, and the Federal Emergency Management Agency
(FEMA) and/or Governor declared disaster areas where the changes would apply.
An example of the relevant State Plan sections with sample language regarding select disaster provisions
can be found at http://www.medicaid.gov/Medicaid-CHIP-Program-Information/By-Topics/ChildrensHealth-Insurance-Program-CHIP/Childrens-Health-Insurance-Program-CHIP.html. CMS CHIP Project
officers are available to answer questions regarding disaster event SPAs and provide technical assistance as
needed.
We hope you will find this information helpful. Thank you for your continued commitment to these critical
health coverage programs. Happy New Year!

